State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522978
________________________________

In the Matter of CARL
   MACEDONIO,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   October 25, 2016

Before:   McCarthy, J.P., Lynch, Rose, Mulvey and Aarons, JJ.

                             __________


     Carl Macedonio, Ossining, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Superintendent of Shawangunk
Correctional Facility finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II determination finding him guilty of violating
certain prison disciplinary rules. The Attorney General has
advised this Court that the determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
                              -2-                  522978

In view of this, and given that petitioner has been granted all
the relief to which he is entitled, the petition must be
dismissed as moot (see Matter of Ballard v Racette, 140 AD3d
1428, 1428 [2016]).

      McCarthy, J.P., Lynch, Rose, Mulvey and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court